Spencer, J.
The witness must answer the question proposed to him. The compromise was not a'matter confidential in its nature, but was made public by communication to the creditors. He is exempted from disclosing any confidential communications made to him as counsel in any cause then actually commenced or expected to be commenced. Yide Phillips’ Law of Ev. 192.
Hopkins and Badcliff, for plaintiffs.(1)
Pendleton, for defendant. '

 Tide post, Mount v. Bogert, and the note to that case; also, Anshon’s Law Student, 213,